Case 3:20-cv-00578-TAD-KLH Document 27 Filed 10/06/20 Page 1 of 1 PageID #: 183




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

TAYLA GREENE                                                CASE NO. 3:20-CV-00578

VERSUS                                                      JUDGE TERRY A. DOUGHTY

DAKOTA DEMOSS, ET AL.                                       MAG. JUDGE KAREN L. HAYES

                                               ORDER

        Before the undersigned magistrate judge, on reference from the District Court, are three

 motions to dismiss, or alternatively, motions for more definite statement [doc. #s 20, 22, & 23]

 filed by multiple defendants. On October 5, 2020, however, plaintiff filed an amended complaint

 that endeavored to ameliorate at least some of the grounds for the pending motions. (1st Amend.

 Compl. [doc. # 25]). In light of the amended complaint,

        IT IS ORDERED that if any movants concede that the amended complaint redresses the

 bases for any of their respective motions to dismiss [doc. #s 20, 22, & 23], then, on or before

 October 26, 2020, they shall file a motion to withdraw their motion to dismiss and file an

 answer to the amended pleading. Otherwise, within that same period, movants may file a

 supplemental motion to dismiss the amended pleading, whereupon the Clerk of Court shall issue

 a notice that sets forth new briefing deadlines.

          In Chambers, at Monroe, Louisiana, this 6th day of October 2020.


                                                      __________________________________
                                                      KAREN L. HAYES
                                                      UNITED STATES MAGISTRATE JUDGE
